Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/21/2022 under 37 CFR 1.131 has been considered.
Claims 1-10 are allowed pending resolution of double patenting claim as discussed below.
Claim 10 has been added.
DETAILED ACTION
This action is responsive to application No. 17021585 filed on 09/15/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 04/25/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,615,223. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,615,223 is the species claim and claims 1, 10 of the instant application is the generic claim. The species claim anticipates the generic claim.
U.S. Patent No. 10,615,223
Claim 1 (instant application)
Claim 10 (instant application)
1. A superconducting structure, comprising: 



a silicon-on-metal substrate comprising a first superconducting layer between a first crystalline silicon layer and a second crystalline silicon layer, the first superconducting layer comprising a first superconducting material; 





a first via between, and in contact with, a first section of the first superconducting layer and a first portion of a second superconducting layer, the first via comprises a first Josephson junction, and the second superconducting layer is over the second crystalline silicon layer and comprises a second superconducting material; and 







a second via between, and in contact with, a second section of the first superconducting layer and a second portion of the second superconducting layer, the second via comprises a second Josephson junction, wherein an electrical loop around a defined area of the second crystalline silicon layer comprises the first via comprising the first Josephson junction, the second via comprising the second Josephson junction, the first superconducting layer, and the second superconducting layer.
1. (Currently Amended) A superconducting structure, comprising: 

a silicon-on-metal substrate comprising a first superconducting layer between a first crystalline silicon layer and a second crystalline silicon layer, the first superconducting layer comprising a first superconducting material; [[and]] 
a first via between, and in contact with, a first section of the first superconducting layer and a first portion of a second superconducting layer, the first via comprises a first Josephson junction, and the second superconducting layer is over the second crystalline silicon layer and comprises a second superconducting material; and 
a second via between, and in contact with, a second section of the first superconducting layer and a second portion of the second superconducting layer, the second via comprising a second Josephson junction.
10. (New) A superconducting structure, comprising: 


a silicon-on-metal substrate comprising a first superconducting layer between a first crystalline silicon layer and a second crystalline silicon layer, the first superconducting layer comprising a first superconducting material; and 



a first via between, and in contact with, a first section of the first superconducting layer and a first portion of a second superconducting layer, the first via comprises a first Josephson junction, and the second superconducting layer is over the second crystalline silicon layer and 317/021,585 comprises a second superconducting material, 











wherein an electrical loop around a defined area of the second crystalline silicon layer comprises the first via comprising the first Josephson junction, a second via comprising a second Josephson junction, the first superconducting layer, and the second superconducting layer.






Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/           Primary Examiner, Art Unit 2813